IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0945-04


DENNIS HOOD, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SEVENTH COURT OF APPEALS

POTTER COUNTY



 Meyers, J., filed a dissenting opinion.


	While there is no standard set forth that the State must meet in order to overcome
the presumption that its actions were vindictive, it appears that the State just had to show
by a preponderance of the evidence that the enhancements were not vindictively added to
the second indictment.  This is not strong enough.  It should at least require clear and
convincing evidence to overcome a presumption.  To me, "We forgot" doesn't quite get
there when we presume that the enhancement paragraphs were vindictively added to the
second indictment because the first conviction was reversed on appeal.  The State's
excuse sounds a lot like "the dog ate my homework" and the trial court should not have
"unpresumed" with this lame excuse.  Therefore, I respectfully dissent.	
							Meyers, J.

Filed: January 18, 2006
Publish